Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-24 are allowed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hiyashi et al. (JPH02-305580) as evidenced by WO 2011/0127813.

Regarding claim 1, Hiyashi et al. teach a sporting implement comprising a shaft having a first end and second end, a 3D braided material shaped to a dimension of the shaft wherein the 3D braided material extends substantially from the first end of the shaft to the second end of the shaft and the 3D braided material comprising a first plurality of fibers extending in the X direction only, a plurality of braided fibers extending in the X, Y and Z directions. Hiyashi et al. are silent regarding the fibers being tapes. However, it is well known in the art to use carbon tapes as an alternative to carbon fibers or carbon filaments in order to improve mechanical performance and strength, therefore, it would have been obvious to one of ordinary skill in the art to use the claimed tapes in order to improve mechanical performance and strength and arrive at the claimed invention. Hiyashi et al. teach the 3 D braided material is a square and thus have a 
Regarding claim 2, the first plurality of fibers or tapes extends in the X direction only extend at an angle of 0 degrees in the X direction in relation to the longitudinal direction. In the alternative, it would have been obvious to one of ordinary skill in the art at the time of the invention to extend the first plurality of tapes in the X direction at an angle of 0 degrees in the X direction in relation to the longitudinal direction based on the Figures of Hiyashi et al. and to impart strength in the longitudinal direction. 
Regarding claim 3, Hiyashi et al. do not explicitly teach the +- angle of the second plurality of tapes remain substantially consistent throughout the thickness of the 3D woven material when the dimension of the shaft remains uniform. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to maintain a substantially consistent angle of the second plurality of tapes in order to attain uniformity and consistent properties throughout the material and arrive at the claimed invention. 
Regarding claim 5, Hiyashi et al. teach the number of fibers in each tow of the first plurality of tapes extending in the X direction only and the second plurality of braiding tapes is within the claimed range. 
Regarding claims 8 and 11, Hiyashi et al. are relied upon as set forth in the rejection of claim1 above and incorporated herein by reference. Hiyashi et al. are silent regarding the claimed number of tapes in the plurality of tapes extending in the X direction only is the same number of tapes in the plurality of braiding tapes. However, it would have been obvious to one of ordinary skill in the art to arrive the having the number of tapes in the plurality of tapes extending in the X  
Regarding claims 9 and 12, Hiyashi et al. is silent regarding the reduced diameter portion with the connected blade. However, it is known in the art to reduce the diameter of the shaft near the blade and it would have been obvious to one of ordinary skill in the art to provide a reduced diameter at the first end connecting a blade in order to provide a table tennis racket as is evidenced by WO 2011/0127813.
Regarding claim 10, The racket blade is formed of 3D braided material and it would have been obvious to one of ordinary skill in the art at the time of the invention to maintain substantially constant thickness throughout the length of the blade in order to ensure proper quality and mechanical performance and properties and arrive at the claimed invention. 
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire et al. (PG Pub. 2008/0261014) in view of Bilisik (Mutiaxial Weaving for Three-Dimensional Composites: A review, Textile Research Journal, Feb. 1, 2012) as evidenced by WO 2011/0127813.
Regarding claim 1, McGuire et al. teach a sporting implement made of composite material comprising a shaft having a first end and second end made of braided material. McGuire et al. are silent regarding the specifics of the braided material However, Bilisik teaches a composite material 3D shaped to a dimension and it would have been obvious to use the 3D braided material of Bilisik in McGuire et al. as a shaft wherein the 3D braided material extends substantially from the first end of the shaft to the second end of the shaft and the 3D braided material comprising a first plurality of fibers extending in the X direction only, a plurality of 
Regarding claim 2, the first plurality of fibers or tapes extends in the X direction only extend at an angle of 0 degrees in the X direction in relation to the longitudinal direction. In the alternative, it would have been obvious to one of ordinary skill in the art at the time of the invention to extend the first plurality of tapes in the X direction at an angle of 0 degrees in the X direction in relation to the longitudinal direction based on the Figures of McGuire et al. and to impart strength in the longitudinal direction. 
Regarding claims 3-4, McGuire et al. are silent regarding the angles. However, Bilisik teaches the angles pf the second plurality of braiding tapes remain substantially consistent throughout the thickness of the 3D woven material when the shaft remains uniform, but also teach the angles change somewhat with density (i.e. when there is a change in shape like around a bend) and therefore teaches the angle of the second plurality of braiding tapes is modified to correspond to changes in the dimension of the shaft and maintain a consistent thickness of the 3D woven material. 
Regarding claim 5, The previous combination is silent regarding the claimed number of each tow. However, it would have been obvious to one of ordinary skill in the art at the time of 
Regarding claims 6-7, McGuire et al. are silent regarding the claimed angles. However, Bilisik teaches the angle of the second plurality of braiding tapes is within the claimed range. 
Regarding claims 8 and 11, The previous combination is relied upon as set forth in the rejection of claim 1 above and incorporated herein by reference. The previous combination is silent regarding the claimed number of tapes in the plurality of tapes extending in the X direction only is the same number of tapes in the plurality of braiding tapes. However, it would have been obvious to one of ordinary skill in the art to arrive the having the number of tapes in the plurality of tapes extending in the X direction only is the same number of tapes in the plurality of braiding tapes in order to ensure the strength in the X direction was adequate and the strength of the braiding tapes was adequate to provide a strong sporting implement. 
Regarding claims 9 and 12, McGuire et al. teach a composite is used as a hockey stick. It is known in the art to reduce the diameter of the shaft near the blade and it would have been obvious to one of ordinary skill in the art to provide a reduced diameter at the first end connecting a blade in order to provide a table tennis racket as is evidenced by WO 2011/0127813.
Regarding claim 10, McGuire et al. teach a composite which is a hockey stick and thus has a blade and is formed of braided material. Bilisik teaches using 3D braided material in order to improve mechanical properties including strength. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the 3D braided materials of Bilisik in McGuire et al. in the blade with substantially consistent thickness throughout the length as taught 
Regarding claims 13-14, the shaft is three dimensional and most hockey sticks have a minimum of 4 sides, therefore the claimed number of sides would have been obvious to one of ordinary skill in the art at the time of the invention.  As set forth above, Bilisik teaches the angle of the braiding tapes vary to accommodate variations in density and geometry of the shaft. McGuire et al. teach a composite is used as a hockey stick. It is known in the art to reduce the diameter of the shaft near the blade and it would have been obvious to one of ordinary skill in the art to provide a reduced diameter at the first end connecting a blade in order to provide a table tennis racket as is evidenced by WO 2011/0127813.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Shawn Mckinnon/Examiner, Art Unit 1789